



CAFEPRESS INC.
2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
You have been granted the following Option to purchase Common Stock of CafePress
Inc. (the “Company”) under the Company’s 2012 Amended and Restated Stock
Incentive Plan (the “Plan”):
Name of Optionee:
[Optionee Name]
Total Number of Option Shares Granted:
[Number of Options]
Type of Option:
Nonstatutory Stock Option
Exercise Price Per Share:
[$ ]
Grant Date:
March 10, 2017
Vesting Commencement Date:
March 10, 2017



CAFEPRESS INC.
NOTICE OF STOCK OPTION GRANT
-1-



--------------------------------------------------------------------------------





Vesting Schedule:
This Option vests monthly over four years beginning on the Vesting Commencement
Date, and with respect to an additional 1/48th of the Shares when the Optionee
completes each full month of continuous Service thereafter.
Notwithstanding any language to the contrary, if (a) the unvested Options are
not assumed or otherwise cashed out by an acquirer in a Change in Control, then
50% of the remaining unvested Option will accelerate immediately prior to the
Closing of the Change in Control, and (b) the individual is terminated without
Cause or Constructively Terminated on or within twelve (12) months following a
Change in Control of the Company, then 50% of the remaining unvested Option will
accelerate immediately upon such termination (provided, however that (a) and (b)
shall be mutually exclusive and the individual shall be only entitled to the
benefit of either (a) or (b), whichever is greater). All terms shall be as
defined in the individual’s Change in Control Agreement in the Company’s
standard form.
“Cause” means (i) conviction of any felony, or any misdemeanor where
imprisonment is imposed; (ii) the commission of any act of fraud, embezzlement
or dishonesty with respect to the Company; (iii) any unauthorized use or
disclosure of confidential information or trade secrets of the Company; (iv)
willful misconduct or gross negligence in performance of the Recipient’s duties,
including the Recipient’s refusal to comply in any material respect with the
legal directives of the Company’s Board of Directors so long as such directives
are not inconsistent with the Recipient’s position and duties, and such refusal
to comply is not remedied within thirty (30) days after written notice from the
Board of Directors, which notice shall state that failure to remedy such conduct
may result in termination for Cause; or (v) repeated unexcused absence from the
Company.
 



CAFEPRESS INC.
NOTICE OF STOCK OPTION GRANT
-2-



--------------------------------------------------------------------------------





 
“Constructively Terminated” means the Recipient’s voluntary resignation within
sixty (60) days following (i) a change in the Recipient’s position which
materially reduces the Recipient’s duties or level of responsibility, (ii) a
material reduction in the Recipient’s base salary, other than in connection with
a general decrease in compensation affecting officers of the Company or a
successor corporation; or (iii) a change in the Recipient’s place of employment
which is more than 50 miles from the Recipient’s current place of employment,
provided, that, such change or reduction is effected without the Recipient’s
written concurrence and also provided that such change or reduction is not
remedied within thirty (30) working days after written notice thereof from the
Recipient to the Company, which notice shall be given to the Company within
ninety (90) days after the occurrence of such change or reduction and
specifically reference a proposed constructive termination pursuant to this
provision.
Expiration Date:
Ten (10) years after Grant Date
Except as provided above, this Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.


[SIGNATURE PAGE FOLLOWS]




[OPTIONEE NAME]
CafePress Inc.
 
 
 
 
 
 
By:
 
Optionee’s Signature
 
 
 
 
 
Title:
 
Optionee’s Printed Name
 





CAFEPRESS INC.
NOTICE OF STOCK OPTION GRANT
-3-



--------------------------------------------------------------------------------


 


CAFEPRESS INC.
2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Tax Treatment
This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.
Vesting
This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. Except as otherwise provided in the Notice of Stock Option Grant,
this Option will in no event become exercisable for additional Shares after your
Service as an Employee has terminated for any reason.
Term
This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.
Regular Termination
If your Service as an Employee terminates for any reason except death or “Total
and Permanent Disability” (as defined in the Plan), then this Option will expire
at the close of business at Company headquarters on the date three (3) months
after the date your Service terminates (or, if earlier, the Expiration Date).
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.
Death
If your Service as an Employee terminates because of death, then this Option
will expire at the close of business at Company headquarters on the date 12
months after the date your Service terminates (or, if earlier, the Expiration
Date). During that period of up to 12 months, your estate or heirs may exercise
the Option.
Disability
If your Service as an Employee terminates because of your Total and Permanent
Disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after the date your Service terminates (or,
if earlier, the Expiration Date). During that period of up to 12 months, you or
your legal representative (in the event of your incapacity) may exercise the
Option.
Leaves of Absence
For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.



CAFEPRESS INC.
STOCK OPTION AGREEMENT
- 1 -

--------------------------------------------------------------------------------

 


 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
Restrictions on Exercise
The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.
Notice of Exercise
When you wish to exercise this Option you must provide a notice of exercise form
in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
Form of Payment
When you submit your notice of exercise, you must include payment of the Option
exercise price for the Shares you are purchasing. Payment may be made in the
following form(s):
 
•
Your personal check, a cashier’s check or a money order.
 
•
Certificates for Shares that you own, along with any forms needed to effect a
transfer of those Shares to the Company. The value of the Shares, determined as
of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender or attest to the ownership of Shares in payment
of the exercise price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.
 
•
By delivery on a form approved by the Company of an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares that
are issued to you when you exercise this Option and to deliver to the Company
from the sale proceeds an amount sufficient to pay the Option exercise price and
any withholding taxes. The balance of the sale proceeds, if any, will be
delivered to you. The directions must be given by providing a notice of exercise
form approved by the Company.



CAFEPRESS INC.
STOCK OPTION AGREEMENT
- 2 -

--------------------------------------------------------------------------------

 


 
•
By delivery on a form approved by the Company of an irrevocable direction to a
securities broker or lender approved by the Company to pledge Shares that are
issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.
 
•
If permitted by the Committee, by a “net exercise” arrangement pursuant to which
the number of Shares issuable upon exercise of the Option shall be reduced by
the largest whole number of Shares having an aggregate Fair Market Value that
does not exceed the aggregate exercise price (plus tax withholdings, if
applicable) and any remaining balance of the aggregate exercise price (and/or
applicable tax withholdings) not satisfied by such reduction in the number of
whole Shares to be issued shall be paid by you in cash other form of payment
permitted under this Option. The directions must be given by providing a notice
of exercise form approved by the Company.
 
•
Any other form permitted by the Committee in its sole discretion.
 
Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.
Withholding Taxes and Stock Withholding
You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this Award or the Option exercise. These arrangements, at the sole
discretion of the Company, may include (a) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), (b) having the Company withhold Shares that otherwise would
be issued to you when you exercise this Option having a Fair Market Value equal
to the amount necessary to satisfy the minimum statutory withholding amount, or
(c) any other arrangement approved by the Company. The Fair Market Value of any
Shares withheld, determined as of the effective date of the Option exercise,
will be applied as a credit against the withholding taxes. You also authorize
the Company, or your actual employer, to satisfy all withholding obligations of
the Company or your actual employer with respect to this Award from your wages
or other cash compensation payable to you by the Company or your actual
employer.
Restrictions on Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.



CAFEPRESS INC.
STOCK OPTION AGREEMENT
- 3 -

--------------------------------------------------------------------------------

 


Transfer of Option
In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.
 
However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing your household (other than a tenant or employee), a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.
 
In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.
 
The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.
Retention Rights
Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
Stockholder Rights
Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
Shares, the number of Shares covered by this Option and the exercise price per
Share shall be adjusted pursuant to the Plan.
Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.



CAFEPRESS INC.
STOCK OPTION AGREEMENT
- 4 -

--------------------------------------------------------------------------------

 


Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. This
Agreement may be amended by the Committee without your consent; however, if any
such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.



BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.


CAFEPRESS INC.
STOCK OPTION AGREEMENT
- 5 -

--------------------------------------------------------------------------------


 


CAFEPRESS INC.
2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN
NOTICE OF CASH EXERCISE OF STOCK OPTION
OPTIONEE INFORMATION:
 
 
 
Name:
 
 
Social Security Number:
 
 
 
 
 
 
Address:
 
 
Employee Number:
 
OPTION INFORMATION:
 
 
 
Date of Grant:
_______________, 201__
Type of Stock Option:
Exercise Price per Share: $______________
⁭
_____Nonstatutory (NSO)
Total number of Shares of CAFEPRESS INC. (the “Company”) covered by option:
__________


⁭
_____Incentive (ISO)

Number of Shares of the Company for which option is being exercised
now:           (“Purchased Shares”).
Total exercise price for the Purchased Shares: $                            
Form of payment enclosed:
⁭
Check for $                    , payable to “CAFEPRESS INC.”

Name(s) in which the Purchased Shares should be registered:
_______________________________________________________
The certificate for the Purchased Shares should be sent to the following
address:
____________________________________________
____________________________________________
____________________________________________
____________________________________________

ACKNOWLEDGMENTS:
1.
I understand that all sales of Purchased Shares are subject to compliance with
the Company’s policy on securities trades.
2.
I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2012 Amended and Restated Stock Incentive Plan and the
tax consequences of an exercise.
3.
In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.
4.
In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).





CAFEPRESS INC.
NOTICE OF EXERCISE
- 1 -

--------------------------------------------------------------------------------

 


SIGNATURE AND DATE:
 
 
 
 
 
 
 
 
__, 201_





Firmwide:137307844.1 086547.1001


CAFEPRESS INC.
NOTICE OF EXERCISE
- 2 -